DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments to the claims and the specification are acknowledged. 

Claim Interpretation
The examiner notes that claims 7-10 are directed to a “system”. The claims are interpreted as being directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Daniel J. Ehrlich on 6/16/21.
The application has been amended as follows: 
Claims:
	(i) In claim 7, lines 6-7, replace the phrase “configured to store” with “storing”


Allowable Subject Matter
	Claims 7-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closets prior art or record are Aisaka (JP 2007024560) and/or Suzuki (US 20110289374). 
The international search report and the written opinion have been fully considered. 
An analysis system comprising: a plurality of constituent elements used for analysis; a controller configured to perform control on a basis of data received from the constituent elements; and a data processing device configured to process data received from the controller; wherein each of the constituent elements includes a storage unit storing a control code used for control, an additional code to be assigned to the constituent element, and name information indicating a name of the constituent element, the controller includes a first receiving unit configured to receive the control code, the additional code, and the name information from each of the constituent elements, a first control unit configured to perform control on a basis of the control code received by the first receiving unit, and an ID code generation unit configured to generate an ID code on a basis of the control code and the additional code received by the first receiving unit, and the data processing device includes a second receiving unit configured to receive the ID code and the name information from the controller, and a second control unit configured to perform control on a basis of the control code included in the ID code received by the second receiving unit, is not anticipated or rendered obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
6/16/21